Motion for Rehearing Granted; Memorandum Opinion Withdrawn,
Reinstated; Order filed August 16, 2013.




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-13-00418-CV
                               ____________

                       WARD ARNOLD, Appellant

                                    V.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION
                  A/K/A FANNIE MAE, Appellee


              On Appeal from the County Court at Law No 2
                        Galveston County, Texas
                   Trial Court Cause No. CV-0069239


                                ORDER

     On July 18, 2013, this court dismissed this appeal because
appellant had not paid the appellate filing fee and did not respond to this
court’s notices and order. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply
with a court order).

     On July 19, 2013, appellant paid the fee and filed a motion for
rehearing asking that we reinstate the appeal. Appellee filed a response
in opposition to the motion.

     Because the filing fee has now been paid, we GRANT the motion
for rehearing, order our opinion of July 18, 2013, WITHDRAWN, our
judgment of that date VACATED, and the appeal REINSTATED.

     The reporter’s record has not been filed in this appeal. On June 24,
2013, the court reporter, Jana Fowler, advised this court that appellant
had not paid for preparation of the record. Unless appellant pays for
preparation of the record and provides this court with proof of payment
on or before September 3, 2013, the court will order appellant to file a
brief without the record. See Tex. R. App. P. 37.3(b).

                               PER CURIAM




                                    2